Dear Mr. Lawrence:
Our office received an opinion request from you regarding meetings of the Board of Commissioners (Board) for Morehouse Parish Hospital Service District No. 1. Your letter indicates that two sets of minutes are prepared for all Board meetings: one for matters covered in open session and another for any matters covered in executive session. As we understand the facts, minutes from the executive sessions detail matters which have been discussed confidentially in accordance with the Open Meetings Law (La.R.S. 42:6 and 42:6.1) and/or the Enhanced Ability to Compete Act (La.R.S. 46:1073). When both sets of minutes are prepared from a meeting, they are presented to the Board at a subsequent meeting, and approval by the Board is done by virtue of a motion. You have asked our office whether approval of the executive session minutes in an open meeting causes minutes from an executive session to be a public record subject to inspection. For the reasons provided below, our office is of the opinion that the minutes from the executive session are not public record.
The right of access to public information is guaranteed by La.Const. Art. XII, § 3, which provides, "[n]o person shall be denied the right to observe the deliberations of public bodies and examine public documents, except in cases established by law." The Open Meetings Law, which can be found at La.R.S. 42:4.1 et seq., was enacted by the Louisiana Legislature to protect and define the constitutional right of access to observe the deliberations of public bodies. As provided for in La.R.S. 42:5(A), "every meeting of any public body shall be open to the public unless closed pursuant to R.S. 42:6, R.S. 42:6.1 or R.S. 42:6.2." La.R.S. 42:6.1
provides specific reasons that a public body may properly enter into executive session. As a hospital service district, Morehouse Parish Hospital Service District No. 1 may also enter into executive session for the discussion and development of marketing strategies and strategic plans pursuant to La.R.S. 46:1073. *Page 2 
Public bodies are required to maintain minutes of all meetings, and "the minutes shall be public records and shall be made available within a reasonable time after the meeting, except where such disclosures wouldbe inconsistent with R.S. 42:6, R.S. 42:6.1 and R.S. 42:6.2 . . ." La.R.S. 42:7.1 [Emphasis added]. It would be inconsistent with the secrecy afforded to executive sessions to make these minutes public records, even if the public body votes to accept such minutes as records of a previously held executive session. Further, La.R.S. 44:4.1 (B)(25) and La.R.S. 44:4.1 (B)(28) specifically recognize La.R.S. 42:6.1 and La.R.S. 46:1073 as exceptions to the Public Records Act. Therefore, any records maintained by public bodies of executive sessions held pursuant to La.R.S. 42:6.1 and/or La.R.S. 46:1073 would not be subject to disclosure under the Public Records Act.
We hope that this opinion has adequately addressed the legal issues you have raised. If our office can be of any further assistance, please do not hesitate to contact us.
  With best regards,
  JAMES D. "BUDDY" CALDWELL ATTORNEY GENERAL
  BY: __________________________ Emalie A. Boyce Assistant Attorney General
  JDC: EAB